                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Cecelia Colbert,                        )     C/A No.: 1:19-2263-CMC-SVH
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )
                                         )        ORDER AND NOTICE
 South Carolina Department of            )
 Family Services,                        )
                                         )
                     Defendant.          )
                                         )

      Cecelia Colbert (“Plaintiff”), proceeding pro se and in form pauperis, filed

this complaint against South Carolina Department of Family Services

(“Defendant”). Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.    Factual Background

         Plaintiff alleges she has been trying for a year to regain custody of her

three children and has completed the required programs, but the court “keep

putting [her] off.” [ECF No. 1 at 5]. She asserts Defendant is not treating her

fairly because of her disabilities. Id. at 4. She requests the court look into the

matter and help her get her children back. Id. at 6.
II.   Discussion

      A.    Standard of Review

      Plaintiff filed her complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

                                       2
requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in her pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

                                        3
(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

To this end, Fed. R. Civ. P. 8(a)(1) requires that the complaint provide “a short

and plain statement of the grounds for the court’s jurisdiction[.]” When a

complaint fails to include “an affirmative pleading of a jurisdictional basis[,] a

federal court may find that it has jurisdiction if the facts supporting

jurisdiction have been clearly pleaded.” Pinkley, 191 F.3d at 399 (citations

omitted). However, if the court, viewing the allegations in the light most

favorable to a plaintiff, finds insufficient allegations in the pleadings, the court

will lack subject matter jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) diversity of citizenship pursuant to 28 U.S.C. § 1332; and

(2) federal question pursuant to 28 U.S.C. § 1331. The allegations contained in

the instant complaint do not fall within the scope of either form of this court’s

limited jurisdiction.

      First, the diversity statute, 28 U.S.C. § 1332(a), requires complete

diversity of parties and an amount in controversy in excess of $75,000.

Complete diversity of parties in a case means that no party on one side may be

a citizen of the same state as any party on the other side. See Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978). Plaintiff’s

complaint fails to demonstrate complete diversity of citizenship or to allege an

amount in controversy that satisfies the requirement of § 1332(a). Accordingly,

                                        4
the court has no diversity jurisdiction over this case.

      Second, the essential allegations contained in Plaintiff’s complaint are

insufficient to show that the case is one “arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. Plaintiff does not plead a

specific violation of a federal statute or constitutional provision by Defendant,

nor is any type of federal question jurisdiction otherwise evident from the face

of the pleading. Plaintiff alleges the court has federal question jurisdiction

because she does not “feel [she is] being treated fairly by [Defendant] because

of [her] disabilities.” [ECF No. 1 at 4]. However, Plaintiff does not explain how

Defendant has treated her unfairly or how that treatment relates to her alleged

disabilities.

      Because Plaintiff has not shown that the court has either diversity or

federal question jurisdiction over her claims, her complaint is subject to

summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in her complaint by filing an

amended complaint by September 4, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

                                       5
(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.



August 14, 2019                           Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     6
